DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
1.	Applicant's election of CLAIMS 1,2,4,7,8,10-13, 20 and 21 in the reply filed on 20 September 2022 is acknowledged.  Claims 24-25,31-33,35-36,40,42 and 48-50 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim.  The restriction between Groups is deemed to be without traverse since no argument has been provided.
The SPECIES traversal is on the ground(s) that there is no variation difference between Figs. 10A and 11A.  The examiner withdraws the species restriction and examines the claims fully as between Figs. 10A and 11A.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on DAY MONTH YEAR have been considered by the examiner.

Drawings
The drawings filed on 07 May 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "rotatable drums" in Lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “wherein said at least one post treatment nozzle or post treatment nozzle array provides to said fabric at least one of a softener, a curing compound, a stabilizing compound and a coating compound”.  There is insufficient antecedent basis for this limitation in the claim, since claim 8 does not require a post treatment nozzle or post treatment nozzle array.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US PGPub 2013/0340484 A1).
With regard to Claim 1,  Turner discloses a printing machine for printing fabrics on a drum (Abstract; Figs. 2-4, 7-8), the printing machine comprising: 
at least one drum rotatable about a drum axis (Fig. 2; ¶0036; tubular platen 216 as drum), said drum axis defining an axial direction along said drum (Fig. 2), the drum configured to receive a tube of fabric thereon (¶0037-0039; Figs. 3-4, 8A-8B); 
a first print head placed in proximity to a surface of said drum (Figs. 2, 7; print head 214), to print onto said tube when said tube is fitted onto said drum (Figs. 2, 7; ¶0037-0039); 
wherein said print head comprises a plurality of printing nozzles (Fig. 2; printhead 214), said nozzles being aligned along said drum axial direction (Fig. 2; printhead 214 having nozzles oriented as shown).

With regard to Claim 2, Turner further discloses wherein said rotatable drums are interchangeable with other drums of different circumferences (¶0047), and wherein said rotatable drums or said print head are adjustable to retain a predefined printing distance of said nozzles from said fabric irrespective of a circumference of a currently used drum or a thickness of said fabric (¶0049-0051).

With regard to Claim 4, Turner further discloses wherein said print head is controlled to print via a virtual printing image that is cylindrical (Fig. 1; ¶0005-0006; ¶0035), or wherein said cylindrical printing image is formed by wrapping an image into said cylinder so that the image is continuous (Fig. 1; ¶0005-0006; ¶0035; 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Ohnishi (US PGPub 2018/0065379 A1).
With regard to Claim 7, Turner does not explicitly disclose at least one pretreatment nozzle for providing pre- treatment fluid to said fabric prior to printing.
The secondary reference of Ohnishi discloses at least one pretreatment nozzle for providing pre- treatment fluid to said fabric prior to printing (Abstract; ¶0067; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pretreatment nozzle of Ohnishi, with the printing machine of Turner, in order to effectively suppress the risk of ink smearing so as to dye the fabric in high quality color, as taught by Ohnishi (Abstract).

With regard to Claim 8, Turner does not explicitly disclose at least one post-treatment nozzle or post treatment nozzle array for post treatment of said fabric after printing, or wherein said printing head further includes a radiation source to provide a curing beam.
The secondary reference of Ohnishi further discloses wherein said printing head further includes a radiation source to provide a curing beam (Fig. 3; ¶0037-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radiation source on the printhead of Ohnishi, with the printing machine of Turner, in order to allow the coloring material to be adequately fixed, as taught by Ohnishi (¶0078).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Ohnishi, and further in view of Hilgers (WO 2014207103 A1).
With regard to Claim 9, Turner-Ohnishi does not explicitly disclose wherein said at least one post treatment nozzle or post treatment nozzle array provides to said fabric at least one of a softener, a curing compound, a stabilizing compound and a coating compound.
The tertiary reference of Hilgers discloses wherein said at least one post treatment nozzle or post treatment nozzle array provides to said fabric at least one of a softener, a curing compound, a stabilizing compound and a coating compound (pg. 65 of the pdf translation document, Line 28 to pg. 67 Line 7; pg. 63, Line 32 to pg. 65, Line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the post treatment of Hilgers, with the combination of Turner-Ohnishi, in order to improve the weather resistance in particular the resistance against long term irradiation through UV light, as taught by Hilgers (pg. 13, Lines 7-10).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Liang (CN 101722723 A), using a machine translation.
With regard to Claim 10, Turner does not explicitly disclose at least one additional print head comprising nozzles axially aligned with said drum in parallel with said first print head, the additional print head being at a same radial distance from said drum as said first print head.
The secondary reference of Liang discloses at least one additional print head comprising nozzles axially aligned with said drum in parallel with said first print head, the additional print head being at a same radial distance from said drum as said first print head (Fig. 2; head group 12, heads having nozzles 13; ¶0034; Claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional head of Lian, with the printing machine of Turner, in order to have a wide application range, and print redundantly in higher resolution, multiple colors, and different inks.

With regard to Claim 21, Turner does not explicitly disclose a second print head over said at least one drum at an angle radially separated from said first print head, nozzles of said second print head being axially aligned along said drum.
The secondary reference of Liang discloses a second print head over said at least one drum at an angle radially separated from said first print head, nozzles of said second print head being axially aligned along said drum (Fig. 2; head group 12, heads having nozzles 13; ¶0034; Claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional head of Lian, with the printing machine of Turner, in order to have a wide application range, and print redundantly in higher resolution, multiple colors, and different inks.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Kojima (US PGPub 2016/0136949 A1).
With regard to Claim 12, Turner does not explicitly disclose a wrinkle detector located in front of said nozzles in a direction in which said fabric approaches said nozzles, the wrinkle detector being configured to stop printing if a protruding fold or wrinkle extending from said fabric is detected approaching said nozzles that is big enough to cause blockage of one of said nozzles.
The secondary reference of Kojima discloses a wrinkle detector located in front of said nozzles in a direction in which said fabric approaches said nozzles (¶0101; Figs. 1-5; sensor 61; head 131), the wrinkle detector being configured to stop printing if a protruding fold or wrinkle extending from said fabric is detected approaching said nozzles that is big enough to cause blockage of one of said nozzles (Abstract; ¶0006, 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wrinkle detection of Kojima, with the printing machine of Turner, in order to not damage the head and prevent errors in the image and have favorable printing, as taught by Kojima (¶0127).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Yue (CN 206067227 A), using a machine translation.
With regard to Claim 13, Turner does not explicitly disclose comprising one member of the group consisting of: a plurality of rotating drums, a palette of rotating drums, rotating drums arranged in pairs, each pair sharing an axis of rotation, pairs of palettes, each pair of palettes sharing respective axes of rotation, pairs of palettes, each pair of palettes sharing respective axes of rotation, having a print-head-bearing bridge for each of said axes of rotation, said print-head-bearing bridge allowing a single print-head to service drums of multiple palettes, pairs of palettes, each pair of palettes sharing respective axes of rotation, having a print-head-bearing bridge for each of said axes of rotation, said print-head-bearing bridge allowing a single print-head to service drums of multiple palettes, wherein at least one of said print-head-bearing bridges bears a plurality of print-heads, and pairs of palettes, each pair of palettes sharing respective axes of rotation, having a print-head-bearing bridge for each of said axes of rotation, said print-head-bearing bridge allowing a single print-head to service drums of multiple palettes, wherein at least one of said print-head-bearing bridges bears a plurality of print-heads, wherein one palette of at least one pair of palettes is in a loading position for loading fabrics while a second palette of said at least one pair is in a printing position.
The secondary reference of Yue discloses one member of the group consisting of: 
a plurality of rotating drums, a palette of rotating drums, rotating drums arranged in pairs, each pair sharing an axis of rotation, pairs of palettes, each pair of palettes sharing respective axes of rotation, pairs of palettes, each pair of palettes sharing respective axes of rotation, having a print-head-bearing bridge for each of said axes of rotation, said print-head-bearing bridge allowing a single print-head to service drums of multiple palettes, pairs of palettes, each pair of palettes sharing respective axes of rotation, having a print-head-bearing bridge for each of said axes of rotation, said print-head-bearing bridge allowing a single print-head to service drums of multiple palettes, wherein at least one of said print-head-bearing bridges bears a plurality of print-heads, and pairs of palettes, each pair of palettes sharing respective axes of rotation, having a print-head-bearing bridge for each of said axes of rotation, said print-head-bearing bridge allowing a single print-head to service drums of multiple palettes, wherein at least one of said print-head-bearing bridges bears a plurality of print-heads, wherein one palette of at least one pair of palettes is in a loading position for loading fabrics while a second palette of said at least one pair is in a printing position (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of drums of Yue, with the printing machine of Turner, in order to improve printing efficiency, as taught by Yue (pg. 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, in view of Zhang (CN 86103720 A), using a machine translation.
With regard to Claim 20, Turner does not explicitly disclose one member of the group consisting of: a drier unit for drying said fabrics after printing, wherein said drums or said palettes with said drums mounted thereon, and said fabrics on said drums, are inserted into said drying unit; modular units combined together, wherein each unit has one member of the group consisting of one drum, one pair of drums, one palette of drums and one pair of palettes of drums; a secondary drum, arranged at a preset distance from the first drum, to hold a given fabric taut between the two drums; and a plurality of print heads, said print heads having a linear nozzle array for each color being printed, the printing machine being configured to print by rotating said drum while said print head is stationary or while said print head moves along said axial direction.
The secondary reference of Zhang discloses one member of the group consisting of: a drier unit for drying said fabrics after printing, wherein said drums or said palettes with said drums mounted thereon, and said fabrics on said drums, are inserted into said drying unit; modular units combined together, wherein each unit has one member of the group consisting of one drum, one pair of drums, one palette of drums and one pair of palettes of drums; a secondary drum, arranged at a preset distance from the first drum, to hold a given fabric taut between the two drums; and a plurality of print heads, said print heads having a linear nozzle array for each color being printed, the printing machine being configured to print by rotating said drum while said print head is stationary or while said print head moves along said axial direction (Abstract; Fig. 2; after printing moves to drying step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drying step of Zhang, with the printing machine of Turner, in order to have a continuous process and avoid interference with the printing and drying process, as taught by Zhang (Abstract; pg. 1).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 11 is that applicants claimed invention includes a printing machine having an additional print head located opposite an end of said drum.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853